UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-K (Mark One) ý ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2013 Or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 0-33347 Ambassadors Group, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 91-1957010 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) Dwight D. Eisenhower Building 2001 South Flint Road Spokane, WA (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (509)568-7800 Securities registered pursuant to Section12(b) of the Act: Common Stock, $0.01 Par Value The NASDAQ Stock Market (Title of Class) (Name of each exchange on which registered) Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yesý No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o Yesý No Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. ý Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ý Yeso No Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form10-K or any amendment to this Form10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yesý No The aggregate market value of the voting stock held by non-affiliates of the registrant, based upon the closing sales price of the registrant’s common stock on the NASDAQ Stock Market on June 30, 2013, was $37.8 million. Shares of the registrant’s common stock held by each executive officer and director, and by each individual and entity that owns 5 percent or more of the outstanding common stock have been excluded in that such persons may be deemed to be affiliates. This determination of affiliate status is not necessarily a conclusive determination for other purposes. The number of shares of the registrant’s common stock, $0.01 par value, outstanding as of March13, 2014, was 17,039,508. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s definitive Proxy Statement relating to the 2014 Annual Meeting of Stockholders are incorporated by reference into PartIII of this Annual Report on Form 10-K to the extent stated herein. TABLE OF CONTENTS Page PART I Item 1. Business 1 Item 1A. Risk Factors 6 Item 1B. Unresolved Staff Comments 12 Item 2. Properties 12 Item 3. Legal Proceedings 12 Item 4. Mine Safety Disclosures 12 PART II Item 5. Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 13 Item 6. Selected Financial Data 15 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 8. Financial Statements and Supplementary Data 23 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 23 Item 9A. Controls and Procedures 23 Item 9B. Other Information 24 PART III Item 10. Directors, Executive Officersand Corporate Governance 25 Item 11. Executive Compensation 25 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 25 Item 13. Certain Relationships and Related Transactions, and Director Independence 25 Item 14. Principal Accountant Fees and Services 25 PART IV Item 15. Exhibits, Financial Statement Schedules 25 Signatures II-1 Forward-Looking Statements Statements contained in this Annual Report on Form 10-K of Ambassadors Group, Inc., which are not historical in nature, are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Act”) and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). These forward-looking statements include, without limitation, all statements that relate to expectations concerning matters that may or might occur in the future, and include all statements in this report that are not historical facts. Words such as “projects,” “believes,” “anticipates,” “plans,” “expects,” “intends,” and similar words and expressions are intended to identify forward-looking statements. These forward-looking statements reflect our beliefs or current expectations with respect to, among other things, trends in the travel and education industry, our business and growth strategies, our use of technology, our ability to integrate acquired businesses, and fluctuations in our results of operations. Forward-looking statements involve certain risks and uncertainties that could cause actual results to differ materially from anticipated results. These risks and uncertainties include factors generally affecting the travel and education industry, competition, dependence on key personnel and vendor relationships, our ability to successfully integrate the operations of existing or acquired companies, and a variety of other factors such as periods of international unrest, the outbreak of disease, changes in the direct-mail environment, protection of intellectual rights, unidentified taxation exposure, recession, weather conditions and concerns for passenger safety that could cause a decline in travel demand, as well as the risk factors set forth in Item 1A and other factors as may be identified from time to time in our filings with the Securities and Exchange Commission (“SEC”) or in our press releases. All forward-looking statements are expressly qualified in their entirety by these factors and all related cautionary statements. We do not undertake any obligation to update any forward-looking statements. PART I Item1. Business Company Background Ambassadors Group, Inc. (“Ambassadors,” “Company,” “we,” “us” or “our”) is a leading provider of educational travel experiences, primarily engaged in organizing and promoting worldwide educational travel programs for students through a direct to consumer marketing model. We operate student and adult travel programs primarily using the People to People International brand (“People to People”) under a long-term license agreement. We have been traveling students on People to People programs for over 50 years and have over 500,000 alumni. We believe that our association with that brand and experience in the educational travel industry gives us both a strong awareness in the market and a high level of credibility. We also own and operate BookRags, Inc. a provider of online education research materials. We were founded in 1967 and reincorporated in Delaware in 1995. We operated as Ambassadors Education Group, a wholly owned subsidiary of Ambassadors International, Inc. (“International”) until February 2002, at which time Ambassadors spun off to International’s shareholders. Beginning March1, 2002, we began operating as an independent stand-alone company. Since that time our common stock on the NASDAQ Stock Market has traded under the symbol “EPAX.” Our principal office is located in Spokane, Washington, USA. Our operations are organized in two reporting segments: 1) “Ambassador Programs and Other,” which provides educational travel services to multiple destinations within several travel program types and corporate overhead; and 2) “BookRags,” which provides online research capabilities through book summaries, critical essays, online study guides, lesson plans, biographies, and references to encyclopedia articles. See Note 15, “Segment Reporting,” in our consolidated financial statements in this Form 10-K for further information. See Note 1, “The Company,” in our consolidated financial statements in this Form 10-K for information regarding our revenues in major geographic areas. -1- Business Organization Ambassador Programs, Inc. Our educational travel programs offer both domestic U.S. destinations as well as international travel destinations, including, but not limited to Europe, Australia, China, Japan, South Africa, India, Costa Rica, and Antarctica. This direct to consumer travel business consists of specialized private-label educational travel programs that seek to educate, inspire intellectual exchange, and develop the cultural and global intelligence of our participants. In 2013, 18,251 delegates, including students from 46 different countries, traveled on our programs to 37 countries on all seven continents. We license from People to People International the exclusive right to develop and conduct programs for grade school through high school students using the People to People brand name. We also have the non-exclusive right to develop, market and operate programs for professionals, college students and athletes using the People to People brand name. People to People International is a private, non-profitorganization dedicated to the promotion of world peace through cultural exchange. Our current agreements with People to People expire in 2020 with potential for renewal. We operate these programs under three categories: Student Ambassador Programs Our flagship program, Student Ambassador Programs, which traveled over 75 percent of our total delegate count during 2013, provides educational opportunities for students in grade school, middle school, high school and college to visit one or more foreign destinations to learn about its history, government, economy and culture. We market our Student Ambassador Programs direct to families through an integrated multi-channel program that includes leads and enrollments generated by direct mail invitations, social media, digital lead generation, webinars, tele-sales, and local in-person informational meetings. Information meetings typically occur in the fall months preceding summer travel the following year. However, we have lengthened the selling and marketing of these programs to extend from over a year before travel occurs all the way up until travel. Our representatives review candidate applications and conduct local selection interviews to identify applicants for acceptance into our programs. Upon acceptance, students then participate in a series of orientation meetings to prepare for their upcoming travel experience. Student Ambassador Program delegations travel for between eight to twenty-onedays on programs primarily taking place in June and July with a small number of programs also available in the winter months. Each delegation typically consists of 30 to 45 students and several teachers usually from the same geographical area, and is accompanied by local guides and service providers in each country to assist for the duration of each program. Programs are designed by a staff of international planners and researchers to provide both an educational and exciting travel experience, including what we refer to as People to People moments. These moments may include such experiences as access to a government leader, a hands-on cultural experience or opportunity to complete a service-related project in an effort to encourage global citizenship, and in many instances, students have the opportunity to stay for a few days with a host family, an experience which provides students a glimpse of daily life in the visited country. Many of these travel components are exclusive to our programs. Leadership Ambassador Programs We provide domestic travel experiences to grade school, middle school and high school students through our “People to People Leadership Summit” and “People to People World Leadership Forum” programs (“Leadership Ambassador Programs”). Leadership Ambassador Programs are focused on leadership development, community involvement, civics education and college preparation. While the majority of our delegates for this program come from the U.S., Leadership Ambassador Programs has provided students from over 140 countries the ability to travel to various U.S. destinations, including Washington, D.C. and top U.S. universities, to hear from renowned speakers and industry experts, and exchange ideas with their peers from around the world. This includes several hundred participants from China each year. -2- On these four to ten day programs, typically delivered throughout the year during school break periods, delegates engage in specially designed leadership curriculum, team-building and personal development exercises, through group discussions, workshops, educational meetings and other social and recreational activities. We market our Leadership Ambassador Programs predominantly through teacher referrals and direct mail. We directly organize and operate all aspects of these domestic programs, including the arrangement of speakers, program facilitators, curriculum, activities, accommodations and transportation. Citizen Ambassador Programs Our Citizen Ambassador Programs provide professionals with common interests the opportunity to travel abroad to meet and exchange ideas with foreign citizens who have similar backgrounds, interests or professions. Citizen Ambassador Programs travel throughout the year on seven to ten day programs and have the option of adding other cultural exchange activities prior to or following many programs. Citizen Ambassador Programs have been conducted in such areas as agriculture, economics, education, law, medicine and science. We market our Citizen Ambassador Programs primarily through professional association relationships. As a part of many of our professional programs, continuing education credits are offered. Other Operations Acquired in May 2008, we operate the educational website business www.bookrags.com (“BookRags”).Founded in 1999, BookRags originally began as a source for online book summaries and notes that has grown to include a wide variety of additional content including critical essays, study guides, lesson plans, teacher resources, film summaries, biographies, literary criticisms, and references to encyclopedia articles. The site attracts students and teachers to its millions of pages of content, which includes internally developed material, licensed material, user-generated content, and other third party content. The website currently sees approximately 2.4 million unique visitors per month. Most of BookRags’ revenues are earned during the traditional school year, or the months of September through June. From 2009 to the summer of 2013, we operated Discovery Student Adventures (“DSA”) programs for grade school, middle school and high school students under our subsidiary World Adventures Unlimited, Inc. (“WAU”). DSA programs were marketed through a teacher-recruited and digital model and emphasized adventure and scientific exploration travel experiences. They were operated internationally and domestically using the Discovery Education trademark. We began operating DSA programs in 2009 as a way to gain a foothold into the teacher-recruited market. However, during the fourth quarter of 2013, we terminated our existing licensing agreement with Discovery Education Inc. (“Discovery Education”) as this business model did not prove to be financially viable. See Note 7, “Restructuring Costs,” in our consolidated financial statements in this Form 10-K for further information. Business Strategy We believe that our more than 50years of experience organizing student and professional educational programs and establishing substantial relationships in countries where we provide the programs, as well as our agreements with People to People, allow us to provide an educational opportunity that is not readily duplicated by competitors. We believe that the high-quality, education focused, differentiated nature of our programs, industry-leading safety profile and relationship-based customer service model are and will remain key elements to our long term success. Our customer satisfaction is high, as evidenced by our top-tier Net Promoter Scores, a metric used to gauge customer loyalty and advocacy, which we believe underscores the value of the travel experiences we offer to participants and their families. We have developed strong relationships with our worldwide partners and suppliers, and continue to grow strategic alliances with organizations that closely align to our education-based corporate mission. -3- Our strategy includes implementing and executing a year-round multi-channel marketing model to stabilize and then improve our delegate counts; right-sizing the cost structure of the business to match our revenue base; and finally, staying close to our customers. Implement a Year-Round Multi-Channel Marketing Model Traditionally our business model has focused on the use of direct mail as the predominate means of marketing our product. We have used direct mail to attract potential delegates to over a thousand information meetings across the U.S. where we sell our programs, typically in the fall months. The business environment for middle class consumers and the rise of electronic mediums has made direct mail a less cost-effective tool to market our programs. In addition, the sole reliance on fall information meetings restricted our ability to quickly adapt and meet market demand. Over the last year and a half, we have shifted marketing efforts to employ digital media on a greater scale while augmenting our traditional direct marketing approach. We are focused on integrating both direct mail and digital media as part of a true cross-channel marketing campaign focused on lead generation and conversion. We believe this will give us greater flexibility as we emphasize selling to our customers year-round. Using our multi-channel approach, we expect to create longer sales and payment cycles for our customers. Additionally, we are creating the flexibility to simultaneously run marketing campaigns for multiple travel seasons. While we are still implementing this major shift in strategy, we believe this multi-channel approach is beginning to show positive signs that we can halt the decline in and eventually grow our delegate counts. Right Size Cost Structure to Match Revenue We remain committed to profitability and right-sizing our business to match our revenue stream. We have restructured lower performing operations and are focusing on our core People to People products. During the third quarter of 2013, we implemented a restructuring plan. We have ceased our DSA operations, as the model had not proven to be financially viable.In addition, we are unwinding our Beijing office and will pursue enrollments for in-bound China delegates through our Leadership Ambassador Programs. We have also cut inefficient operating costs related to selling and marketing, and general and administrative expenses over the last two years, which we expect to continue. The majority of these costs savings relate to the shift away from direct marketing towards a more flexible, lower cost, multi-channel strategy. We believe these changes will ultimately allow us to operate with a more favorable cost structure as well as increase delegate counts. Build and Preserve High Quality Customer Relationships Because we provide students as early as fifth grade a two to three week international travel experience, a high degree of parental trust in our brand and our ability to deliver our programs safely is required. We believe a key factor to fostering this trust and awareness of our robust safety programs is through building a strong relationship with these families from the start. We incorporate a high touch customer service model throughout the sales and marketing process as well as the pre- and post-travel experience with our delegates and their families. We also believe it is valuable to continue this relationship beyond a family’s initial travel experience via our alumni. These alumni are an important part of our marketing strategy. We have many families who have the same student or siblings travel with us multiple times; hence, we believe continuing to foster this relationship beyond travel is an important part of building and maintaining positive brand awareness. We believe the quality of our programs and this on-going relationship with our customers has resulted in top-tier Net Promoter Scores, underscoring the value of the travel experiences we offer to participants and their families. -4- Employees As of December31, 2013, we employed 218 full-time employees. Of these, over 85 percent are located in Spokane, Washington, with the remaining located in various states across the United States to serve as local field representatives or remote employees. In addition, we have one employee located in China. None of our employees are subject to collective bargaining agreements or are represented by a union. We believe that our labor relations are good. Available Information We are subject to the informational requirements of the Exchange Act that require us to file reports, proxy and information statements, and other information with the SEC. The public may read and copy our filings at the SEC’s Public Reference Room, 100 F. Street, N.E., Washington, D.C. 20549. The SEC maintains an internet site that contains reports, proxy and information statements and other information regarding issuers that file electronically with the SEC at www.sec.gov.Similarly, we maintain a website at www.AmbassadorsGroup.com, where we make available our annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and all amendments to those reports as soon as reasonably practical after, or on the same day as, such material is electronically filed with or furnished to the SEC. We make these available free of charge. -5- Item1A. Risk Factors The risk factors set forth below and the other information contained in this Form 10-K should be considered carefully as these are important factors, among others, that could materially and adversely affect our future operating results and share price, and could cause actual results to differ materially from expected or historical results. There may be additional risks that we consider not to be material, or which are not known, and any of these risks could have effects similar to those set forth below. See Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operations for a cautionary discussion regarding forward-looking statements.These risk factors should be read in conjunction with the other information set forth in this Annual Report, including Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operations, and Item 8, Financial Statements and Supplementary Data, including the related Notes to Consolidated Financial Statements. Deterioration of and extreme volatility in general economic conditions and consumer spending conditions could result in a decline in the number of people willing to purchase our premium travel products. Demand for our products and services may be significantly affected by the general level of economic activity, level of discretionary spending and employment levels in the United States and key international markets. Therefore, global economic downturns or a recession could have a material adverse effect on our business, cash flows and our results of operations. While there have been positive indications that the economies of the United States and other world markets are improving, we continue to face economic conditions which have impacted demand for premium travel products in the industry and the markets in which we operate. We expect these conditions will continue to impact our operations and profitability for the foreseeable future. If we are unable to obtain quality leads or prospects and/or are ineffective in our marketing efforts, our future growth and profitability could be impacted. Performance in our travel programs is substantially reliant on our ability to attract and retain travelers through our direct and digital marketing and retention efforts. The effectiveness of marketing efforts is highly dependent on our ability to integrate a multi-channel direct and digital marketing strategy, which requires us to manage several priorities; identifying and obtaining productive lead sources, executing direct mail strategies, securing attendance and conversion at our local informational meetings, increasing our digital presence and converting those leads into delegates, and retaining delegates. Failure or underperformance of our marketing efforts due to factors such as but not limited to, adverse future changes in the direct-mail environment, inability to convert our business to an integrated multi-channel direct mail and digital marketing approach, adverse changes to privacy laws affecting lead sources, or changes to our reputation with potential participants and teachers, could have a material adverse effect on our business, financial condition, cash flows and results of operations. A decline in the travel industry could adversely affect our results of operations. Our performance depends upon factors affecting the travel industry in general. Our earnings are especially sensitive to events that affect domestic and international air travel and availability of lodging and transportation. A number of factors, including a rise in fuel prices, reduction of airline capacity causing prices to increase, excessive inflation, currency fluctuations within the global market, the strength of the U.S. dollar, foreign taxation changes, extreme weather conditions and concerns about passenger safety could result in a temporary or longer-term decline in demand or reduced profitability for our programs. -6- Business interruption due to natural occurrences, international political or terrorist activities and threats thereof, and other world events or incidents affecting the health, safety, security, program interest and/or program satisfaction of actual and potential program participants could have an adverse effect on our profitability. Our operations are subject to the risks inherent in doing business internationally, as most of our travel programs are conducted outside of the United States. Demand for our travel programs may be adversely affected by natural occurrences such as hurricanes, tsunamis, earthquakes, extreme flooding, and epidemics or other disease outbreaks such as influenza in geographic regions in which we conduct travel programs. In the event potential risks, such as war, U.S. military deployments, international and domestic terrorism, civil disturbances, political instability, governmental activities and deprivation of contract rights occur, they may impact our customers willingness to travel to these destinations or our ability to deliver planned programs. The consequences of these types of events are unpredictable and the occurrence of any of the events described above, or other unforeseen developments in one or more of the regions in which we travel, could have a material adverse effect on our ability to acquire, retain, and/or travel enrollments, which would substantially impact profitability, cash flows, and results of operations. Historically, we have experienced increased cancellations for our travel programs during such times and if these business interruptions occur during the peak travel season, the impact can be magnified. If we are unable to attract and retain effective key personnel with industry specific knowledge, our ability to market and conduct our travel programs will be diminished. Our performance is dependent on the continued services and performance of senior management and certain other key personnel with specialized knowledge of our industry. The loss of the services of any of our executive officers or other key employees could have an adverse effect on our business operations, along with our ability to grow our business, generate innovative ideas, remain strategic, and recruit and maintain highly functional teams. Our future success also depends on our ability to identify, attract, hire, train, retain and motivate other highly skilled managerial, sales, marketing and customer service personnel. Our inability to do so could have an adverse effect on our business, cash flows and results of operations. If we are unable to use our established brands such as the “People to People” name, or if the value of our name, image or brand diminishes, our ability in attracting future travelers could be significantly impacted and our business would be harmed. Our brand names and trademarks are integral to our marketing efforts.We have registered a variety of service and trademarks including, but not limited to, the names “People to People Ambassador Programs,” “People to People Student Ambassador Programs,” “People to People Sports Ambassador Programs,” “People to People Citizen Ambassador Programs,” “People to People Leadership Ambassador Programs,” “BookRags” and “Society for Global Citizens.” In addition, we have the right, subject to certain exceptions, to use the “People to People” service, trademarks and logos for use in our marketing. Our agreements with People to People International, currently scheduled to expire in 2020, give us the exclusive right to develop and conduct programs for grade school through high school students using the People to People name, and the non-exclusive right to develop and conduct programs for professionals, college students and athletes using the People to People name. If our agreement with People to People International were terminated or if we were unable to use the branded name to market our programs or destinations, this could have a material adverse effect on our ability to acquire participants for our programs and consequently affect our results of operations. Similarly, if our relationship with People to People International is disrupted or is adversely impacted because People to People International experiences interruption, delay or ceases operations in the future for any reason, our business could be harmed. In addition, our ability to attract and enroll new delegates to travel with us is dependent on the value of the brands we associate with and our reputation with potential customers. If negative news coverage or other negative public relation matters occur in the student travel industry or specifically related to our company, our business could experience adverse effects impacting our volume and profitability. -7- The travel industry and specifically the educational segment within the travel industry are highly competitive.If we are unable to compete effectively in these markets, our financial condition and results of operations could be affected. The travel industry in general and the educational segment of the travel industry are highly competitive and have relatively low barriers to entry. We compete with other companies that provide similar educational travel programs, professional travel and adult continuing education programs, activity camps and summer camps, as well as independent programs organized and sponsored by local teachers with the assistance of local travel agents. People to People, under the terms of its agreement with us, reserves the right to offer programs to college students for studies abroad and to grant to other individuals or entities the right to use the People to People name in connection with People to People’s professional education and sports programs. In the event companies with similar operations to us are granted the right to use the People to People name, our operations and competitive position in the industry could be significantly and adversely impacted. Certain organizations engaged in the travel business could have substantially greater brand-name recognition and financial, marketing and sales resources than we do, and may offer an educational travel experience at a lower price. There can be no assurance that our present or future competitors will not exert significant competitive pressures on us in the future, which could have a material adverse effect on our business, financial condition, cash flows and results of operations. Our dependence on travel suppliers could delay the delivery of our products and services, which would impact our reputation and could reduce our profitability. We are dependent upon travel suppliers for access to their products and services. Travel suppliers include airlines, hotels, bus lines, overseas coordinators and other participants in the travel industry. Consistent with industry practices, we currently have no long-term agreements with travel suppliers that obligate such suppliers to sell services or products through us on an ongoing basis. Therefore, the travel suppliers generally can cancel or modify their agreements with us upon relatively short notice. In addition, any decline in the quality of travel products and services provided by these suppliers, or a perception by our participants of such a decline, could adversely affect our reputation and profitability. In addition, the loss of contracts, changes in our pricing agreements or commission arrangements, more restricted access to travel suppliers’ products and services, less favorable public opinion of certain travel suppliers, or loss of deposits with travel suppliers that could go bankrupt, could all have a material adverse effect on our business, financial condition, cash flows and results of operations. Fluctuations in foreign currency exchange rates affect the amount we pay for services received from foreign vendors and could adversely affect our gross margin results. The majority of our travel programs are internationally based and many of our arrangements with our foreign-based suppliers require payment to be made in foreign currencies. Fluctuations in the value of the U.S. dollar in relation to foreign currencies will impact the cost of the services we provide. We generally enter into forward contracts and other financial instruments with less than two years’ maturity to help manage program costs and hedge against foreign currency valuation changes. While the ability to utilize forward contracts for the delivery of foreign currencies can mitigate the effect on program costs and foreign currency exchange fluctuations, there can be no assurance that program costs will not be significantly impacted in future periods. There can also be no assurance our hedging strategy will mitigate longer-term foreign exchange valuation trends. Depending on the strength of the U.S. dollar at the time the forward contracts or other financial instruments are entered into, its strength throughout the contracted period, and the accuracy of our projected enrollment volume, we could experience over-hedged positions, which may result in a gain or loss that must be recognized immediately in our consolidated financial statements. -8- We are exposed to impairment risk of goodwill, intangibles and other long-lived assets. Financial market volatility directly impacts fair value measurement through our estimated weighted average cost of capital, which is used to determine discount rate, and the market price of our common stock and thus market capitalization. Significant judgment must be applied to determine whether a change in the cost of credit or stock price is a short-term swing or a longer-term trend. The assessment for possible impairment requires us to make judgments including estimating future cash flows that are dependent upon internal forecasts, estimating the long-term rate of growth for our business, and estimating the useful life over which our cash flows will occur. While we have not previously recorded any impairment losses for goodwill or intangible assets, continued adverse market conditions could impact the fair value of our reporting units that could result in impairments of goodwill, intangible and other long-lived assets. Changes in our estimates and assumptions as they relate to valuation of goodwill, intangibles and other long-lived assets could affect, potentially materially, our financial condition or results of operations in the future. We completed our annual impairment test of goodwill and other indefinite lived intangible assets as of December 1, 2013, and concluded that no impairment existed. However, the estimated fair value of BookRags, with $9.7 million in goodwill, exceeded its carrying value by less than 5 percent. We will continue to monitor BookRags for impairment and if actual market conditions are less favorable than those projected or if circumstances change that would reduce the fair value of our goodwill, we will re-perform this test. Our financial results may suffer if we cannot successfully implement our restructuring plans and or cost cutting objectives aimed at right-sizing our operations. We have described in this report a plan to terminate or realign certain operations and to take other cost cutting measures that are intended to strengthen our company by right-sizing our operations to match revenue streams. We also described various impairment and restructuring charges related to this plan. If we fail to complete our restructuring plans timely and successfully, or if we fail to achieve the intended cost structure, our financial condition, results of operations, and cash flows may be further impacted. This plan also may have an adverse impact upon the morale or motivation of our employees, or may prove distracting or may result in further distractions to our management. Cost cutting initiatives may also reduce selling and marketing or other operating capabilities reducing our ability to respond to market demand. Any such outcomes, alone or in combination with other events or circumstances, may cause a decline in our stock price. Litigation or other claims of liability may subject us to significant costs, judgments, fines and penalties that may not be covered by or may be in excess of available insurance coverage, may divert management’s attention and resources from our business, and may result in adverse publicity. Due to the nature of our business as well as being a publicly held company, we may be subject to liability claims arising out of perceived wrong doing related to management’s decisions, securities claims, governmental investigations, business operations, or accidents or disasters causing injury to delegates on our programs, including claims for serious personal injury or death. We maintain adequate liability insurance coverage for risks arising from the normal course of our business, including, but not limited to, professional and general liability insurance. There is no assurance that the insurance maintained by us will be sufficient to cover one or more extraordinary claims, that such insurance will cover a particular claim or loss, continue to be available in the future, or that the applicable insurer will be solvent at the time of any covered loss. Further, there can be no assurance that we will be able to obtain insurance coverage at acceptable levels and cost in the future. Successful assertion against us of one or a series of large uninsured claims, or of one or a series of claims exceeding any insurance coverage could have a material adverse effect on our business, financial condition, and cash flows. In addition to the potential impact on profitability and public perception, liability claims asserted against us can also divert management’s attention and company resources to participation in the litigation process and defense of these asserted claims. We have been the subject of such claims historically and have incurred substantive expenses on top of insurance claim reimbursements. There can be no assurance such claims will not occur in the future. See Note 11, “Commitments and Contingencies,” to the consolidated financial statements in this Form 10-Kfor further information. -9- The online research and advertising market is intensely competitive and changes rapidly.If we are unable to project trends and develop new sales strategies to effectively compete in this space, our ability to maintain historical growth trends could be impacted. We face significant competition from a wide variety of online content and advertising companies throughout the world. As a result, our industry is intensely competitive and has been rapidly evolving with converging technologies. We compete with many internet companies that have larger staff dedicated towards selling and advertising and have more traffic to offer potential advertisers.There can be no assurance that we will be able to compete successfully, and the failure to compete successfully may have an adverse effect on our ability for future growth as well as on our results of operations and future cash flows. Significant fluctuations in financial results from quarter to quarter related to the seasonality of our business and the timing differences between marketing expenses and corresponding revenue could impact investor confidence and cause share price volatility. Our business is highly seasonal and we anticipate that this trend will persist. The majority of our travel programs and the associated revenues are delivered in June and July of each year. Counterbalancing this concentration of revenue during summer months somewhat are the limited number of travel programs delivered throughout the rest of the year and the concentration of our internet research and advertising sales during the traditional school year. While we have moved towards a year-round sales and marketing approach, the majority of sales and marketing costs have traditionally been highest in the third and fourth quarters and typically occur nine to twelve months in advance of the associated revenue, mostly recognized during the second and third quarters of the following fiscal year. Although the summer revenue has historically partially or fully offset operating losses incurred during the rest of the year, the long lead time for this revenue, creates a situation where individual quarter or annual operating results may not match expectations of public market analysts and investors. Depending on their understanding of this aspect of our business, history with our company, and confidence in forthcoming business plans, our share price could be materially and adversely affected. The market price of our common stock could also be subject to significant fluctuations due to specific market changes, such as speculation in the press or investment community, actions by institutional shareholders, general market conditions, and limited shares of common stock available for trading. If we are unable to protect our intellectual property, we may lose a competitive advantage or incur substantial litigation costs to protect our rights. Substantially all of our publications in the BookRags segment are protected by copyright, held either in our name, in the name of the author of the work, or in the name of the sponsoring professional society. Such copyrights protect our exclusive right to publish the work in the United States and in many countries abroad for specified periods. Our ability to obtain and continue to obtain access to existing and new content depends, in part, upon our ability to protect our intellectual property rights. Our results may be adversely affected by lack of adequate legal or technological protections for our intellectual property in the relevant jurisdictions and markets that we operate in. We are exposed to credit risk and interest rate risk that could affect our results of operations. A large percentage of our balance sheet consists of cash, cash equivalents and available-for-sale securities which are exposed to concentrations of credit and interest rate risk. Although we place our cash and temporary cash investments with high credit quality institutions, at times, such balances may be in excess of the federal depository insurance limit or may be on deposit at institutions which are not covered by this insurance. If such institutions were to become insolvent while holding our cash, cash equivalents or available-for-sale securities in excess of the insurance limit, we could suffer losses or it could be necessary to obtain credit financing to operate our travel programs. Additionally, if interest rates were to fluctuate sharply, the value of our available-for-sale securities could be adversely affected. There is no assurance that we could respond timely enough to avoid losses and a swift, material change in these markets could have an adverse effect on our cash flow. -10- Failure to comply with the applicable rules and regulatory standards or maintain the security of internal or customer data, including Payment Card Industry (PCI) Data, could adversely affect our reputation and subject us to substantial fines and penalties. Our businesses require collection and retention of large volumes of internal and customer data, including credit card numbers and other personally identifiable information, that are processed, summarized and reported by our various information systems and those of our service providers. The integrity and protection of all customer, employee, and company data is critical to us.We devote substantial time and incur costs to ensure proper compliance and safe guarding of such data. Our customers and employees expect that we will adequately protect their personal information and comply with the regulatory environment surrounding information security and privacy which is increasingly demanding. A theft, loss or fraudulent use of customer personal or credit card information, employee, or company data could adversely impact our reputation and performance, and could result in significant remedial and other costs, fines and litigation. We could be negatively impacted by a security breach, through cyber-attack, cyber intrusion or otherwise. We face the risk of a security breach, whether through cyber-attack or cyber intrusion over the internet, malware, computer viruses, attachments to e-mails, persons inside our organization or persons with access to systems inside our organization, or other significant disruption of our IT networks and related systems.Although we make significant efforts to maintain the security and integrity of these types of information and IT networks and related systems, and we have implemented various measures to manage the risk of a security breach or disruption, there can be no assurance that our security efforts and measures will be effective or that attempted security breaches or disruptions would not be successful or damaging.A security breach or other significant disruption involving our IT networks and related systems could cause harmful consequences: disruption of the proper functioning of these networks and systems and therefore our operations; unauthorized access to, and destruction, loss, theft, misappropriation or release of proprietary, confidential, sensitive or otherwise valuable information, which could harm us directly and indirectly, including if others use such information to compete against us; diversion of significant management attention and resources; contractual and other claims against us; and damage to our reputation.Any or all of these consequences could have a negative impact on our results of operations, financial condition and cash flows. -11- Item1B.Unresolved Staff Comments None. Item2. Properties We own an office building, approximating 132,000 square feet, in which our headquarters are located in Spokane, Washington. Our facilities are well maintained, in good operating condition and provide adequate capacity for our needs. In April 2012, our Board of Directors approved the listing for sale of our corporate headquarters. We may relocate our headquarters to a new leased location also in Spokane upon sale.At December 31, 2013, Ambassadors Group, Inc. and its subsidiaries are the only occupants of this property. We also occupy two additional office spaces in Arlington, Virginia, and Seattle, Washington under leases which expire on December 31, 2015, and September 30, 2016, respectively. We believe that all facilities are well maintained, in good operating condition and provide adequate capacity for our needs. We maintain insurance coverage that we believe is adequate for our business, including general liability insurance and leased property and personal property insurance on a replacement cost basis. Item3. Legal Proceedings The information contained in Note 11, “Commitments and Contingencies,” to our consolidated financial statements is incorporated by reference. Item4.Mine Safety Disclosures Not applicable -12- PART II Item5.Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information Our common stock has been traded on the NASDAQ Stock Market under the symbol “EPAX” since March1, 2002. As of March 13, 2014, the last reported sale price of our common stock was $3.76. The following table sets forth the high and low sale prices of a share of our common stock as reported on the NASDAQ Stock Market on a quarterly basis for our fiscal years ended December31, 2013 and 2012. High Low Quarter ended March 31, 2013 $ $ Quarter ended June 30, 2013 $ $ Quarter ended September 30, 2013 $ $ Quarter ended December 31, 2013 $ $ Quarter ended March 31, 2012 $ $ Quarter ended June 30, 2012 $ $ Quarter ended September 30, 2012 $ $ Quarter ended December 31, 2012 $ $ Holders of Record As of March 5, 2014, there were approximately 115 holders of record of our common stock, according to our registrar. This number does not include beneficial owners holding shares through nominee or street name. Dividends During the second quarter of 2013, our Board of Directors suspended our quarterly dividend. The Board’s decision was based on a number of factors including financial performance, earnings from operations, available cash resources, and cash requirements. There can be no assurance that the Board of Directors will or will not declare dividends in the future. During 2012 and 2013 our Board of Directors declared the following dividend payments: Declaration Date Record Date Payment Date Dividend Per Share February 16, 2012 March 01, 2012 March 15, 2012 May 10, 2012 May 24, 2012 June 7, 2012 July 27, 2012 August 10, 2012 August 24, 2012 October 18, 2012 November 6, 2012 November 22, 2012 November 8, 2012 November 23, 2012 December 6, 2012 February 13, 2013 February 27, 2013 March 13, 2013 -13- Transfer Agent and Registrar Computershare serves as transfer agent and registrar of our common stock. Equity Compensation Plan Information The following tables provide information as of December 31, 2013 about our common stock that may be issued upon the exercise of options, warrants and rights under all of our existing equity compensation plans. (a) (b) (c) Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) Equity compensation plans approved by security holders $ Equity compensation plans not approved by security holders N/A N/A N/A Total $ Issuer Purchases of Equity Securities On various dates between May 2004 and October 2012, our Board of Directors authorized the repurchase of up to an aggregate of $72.7 million of our common stock in the open market or through private transactions (the “Repurchase Plan”). The Repurchase Plan does not expire as of any particular date. During the year ended December 31, 2013, we repurchased 16,300 shares of our common stock for $69 thousand. Since inception through December 31, 2013, we have repurchased approximately 4,506,542 shares of our common stock for an approximate total of $59.6 million. As of December 31, 2013, approximately $13.1 million remained available for repurchase under the Repurchase Plan. The following is a summary of issuer purchases of equity securities during the quarter ended December 31, 2013: Period Total Number of Shares Purchased Average Price Paid per Share Total Number of Shares Purchased as Part of Publicly Announced Plans or Programs Maximum Number (or Approximate Dollar Value) of Shares that May Yet Be Purchased Under the Plans or Program October 1 - October 31, 2013 - - - November 1 - November 30, 2013 - December 1 - December 31, 2013 - Total - (1) In November 2013 and December 2013, we acquired and cancelled 5,330 shares of common stock surrendered by employees to pay income taxes due upon the vesting of restricted stock. -14- Recent Sales of Unregistered Securities During the fiscal year ended December 31, 2013, we did not sell any equity securities that were not registered under the Act. Item6.Selected Financial Data Not required. Item7.Management’s Discussion and Analysis of Financial Condition and Results of Operations Management’s Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) is designed to provide a reader of our consolidated financial statements with a narrative perspective from our management on our financial condition, results of operations, liquidity and certain other factors that may affect our future results. Our MD&A should be read in conjunction with the other sections of this annual report on Form 10-K, including PartI, “Item1A: Risk Factors”; PartII, “Item6: Selected Financial Data”; and PartII, “Item8: Financial Statements and Supplementary Data.” Certain statements in this report, other than purely historical information, including estimates, projections, statements relating to our business plans, objectives and expected operating results, and the assumptions upon which those statements are based, are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section27A of the Act and Section21E of the Securities Exchange Act. Forward-looking statements may appear throughout this report, including without limitation, statements in Item2, Management’s Discussion and Analysis of Financial Condition and Results of Operations. These forward-looking statements generally are identified by the words “believe,” “project,” “expect,” “anticipate,” “estimate,” “intend,” “strategy,” “future,” “opportunity,” “plan,” “may,” “should,” “will,” “would,” “will be,” “will continue,” “will likely result,” and similar expressions. Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which may cause actual results to differ materially from the forward-looking statements. Introduction Ambassadors Group, Inc. is a leading provider of educational travel experiences and online education research materials primarily engaged in organizing and promoting worldwide educational travel programs for students through a direct to consumer revenue model. We operate student and adult travel programs primarily using the People to People brand under a long-term license agreement. We have been traveling students on People to People programs for over 50 years and have over 500,000 alumni. We believe that our association with that brand and experience in the educational travel industry give us both a strong awareness in the market and a high level of credibility. Our core program offering under the People to People brand is international destination trips for U.S. students in the 10 to 17 year old age group (“Student Ambassador Program”). Student Ambassador Programs make up the majority of our program offerings and are the center of our strategic focus. In addition, under the People to People brand, we also offer domestic destination travel programs for U.S. students and international students from all over the world focused on leadership and education (“Leadership Ambassador Program”) as well as professional travel programs for adults (“Citizen Ambassador Program”). We have also operated domestic and international student programs associated with DSA and in-bound travel programs out of Beijing for Chinese students traveling on U.S. destination trips (“People to People – China”). Please refer to the discussion below within ‘Executive Summary’ regarding restructuring expenses incurred in relation to changes within these two program lines. Lastly, we operate BookRags (www.bookrags.com), an education oriented research website, which provides study guides, lesson plans and other educational resources to students and teachers. The site attracts students and teachers each month to its millions of pages of content, which includes internally developed material, licensed material, and user-generated content. -15- Our core operating results depend primarily on the number of travelers who attend our programs (“travelers” or “delegates”), the fees we are able to charge for each traveler, net of pass-through expenses associated with non-directly delivered programs such as airfare and third-party operator fees (“total revenue”), and the direct costs associated with the traveler’s itinerary on directly delivered, domestic programs including airfare, hotel charges, meal costs, event and location fees, chaperone costs, tour manager fees, and the cost of in-country travel (“cost of goods sold”). Our business is highly seasonal, and our gross revenue and cost of goods sold are typically at their highest levels in the second and third quarters. As part of our strategic realignment, we are shifting our marketing efforts towards a year-round approach, which we expect will cause our selling and marketing expenses to shift correspondingly and not necessarily be incurred in the traditional third and fourth quarters of each fiscal year. Revenue associated with selling and marketing expenses are generally recognized in the second and third quarter of the following fiscal year upon delegate travel. Executive Summary During the year ended December 31, 2013, we traveled 18,251 delegates compared to 21,252 delegates during the same period in 2012. While delegate counts have dropped, we also recognize we are in the middle of a major shift in our business strategy to a high-engagement, multi-channel sales and marketing approach. We are encouraged by some positive signs in gross enrollment numbers indicating that we have started to slow the negative trend in enrollments we have seen in recent years. However, we are also simultaneously facing unfavorable retention trends. We remain committed to a three-part strategy that consists of: implementing and executing a year-round multi-channel marketing model to stabilize and then improve our delegate counts; right-sizing the cost structure of the business to match our revenue base; and, staying close to our customers. With regard to our multi-channel marketing approach, we continue to employ digital media on a greater scale in our marketing efforts to augment our traditional direct marketing approach. We are focused on integrating direct mail and digital media as part of a true cross-channel marketing campaign at both lead generation and conversion. We believe this will give us greater flexibility as we emphasize selling to our customers year-round. Using our multi-channel approach, we continue to create longer sales and payment cycles for our customers by marketing more than one travel season at a time. We remain highly committed to profitability and right-sizing our business to match our revenue stream by focusing on core People to People products. During the third quarter of 2013, we implemented a restructuring plan to allow us to further direct our focus to our core People to People products that resulted in recognition of $2.2 million in restructuring expense. We have ceased DSA operations, as the existing model had not proven to be financially viable, and are unwinding our Beijing office and will pursue enrollments for in-bound China delegates through our Leadership Ambassador Programs. We have also significantly cut operating costs related to selling and marketing, and general and administrative expenses in the last two years that we anticipate will continue. Staying close to our customers through our high-engagement model is a high priority. We believe we offer a premium product with strong brand value as indicated by our top-tier Net Promoter Scores. Through enhanced and consistent customer service based interaction with our customers, utilizing our multi-channel approach during the sales and marketing processes all the way through and continuing after travel, we believe we are building a customer base of advocates for our brand. -16- Results of Operations Comparison of Year Ended December31, 2013 to Year Ended December31, 2012 The following table sets forth the consolidated financial results and change in dollars and percentages for the periods indicated: Year Ended December 31, $ Change % Change Total revenue $ $ $ ) -12 % Cost of goods sold 13 % Gross margin ) -15 % Selling and marketing expenses ) -7 % General and administrative expenses ) -11 % Restructuring costs - % Asset impairments - % Operating income (loss) ) ) -3759 % Other income ) -68 % Income (loss) before income tax provision ) ) -651 % Income tax benefit (provision) ) % Net income (loss) $ ) $ $ ) -506 % Total revenue for the year ended December 31, 2013 decreased 12 percent compared to the same period in 2012. The decline in total revenue was driven by a 14 percent decrease in total delegates that traveled on our programs in 2013 compared to 2012. The decline in delegates was primarily the result of a 20 percent decline in delegates traveling on our core Student Ambassador Programs partially offset by a net increase in travelers on our non-core programs. Costs of goods sold increased approximately 13 percent in 2013 compared to 2012. The increase was primarily due to a 12 percent increase in travelers on our directly delivered Leadership Ambassador Programs. Gross margin for 2013 decreased 15 percent compared to 2012 driven by the decline in total delegates traveled. Gross margin as a percentage of gross revenues was 37.5 percent during 2013 compared to 36.7 in 2012. The increase in gross margin percentage was reflective of lower land vendor expenses in 2013, a result of favorable exchange rates compared to 2012. Selling and marketing expenses declined approximately $2.5 million, or 7 percent, in 2013 compared to 2012. This decline reflects a decrease of approximately $3.3 million in marketing expenses in 2013 compared to 2012, a result of a shift in marketing spending from direct mail to a multi-channel direct mail and digital marketing approach. This decline was partially offset by an increase of approximately $1.3 million in personnel expenses driven by separation payments made to former executives and increased medical insurance expenses incurred in 2013 compared to 2012. General and administrative expenses decreased approximately $1.8 million, or 11 percent, in 2013 compared to 2012. This was primarily due to approximately $1.5 million in one-time legal and other fees incurred in 2012 related to a previously disclosed proxy contest that did not recur in 2013. During the year ended December 31, 2013, we incurred approximately $2.2 million in restructuring costs related to our DSA operations and closing our People to People – China office. Included in these costs were approximately $1.6 million in contract termination fees paid to terminate our contract with Discovery Education. -17- During the year ended December 31, 2013, we incurred approximately $6.5 million in asset impairments related to impairments of our corporate headquarters and other assets. Other income declined $1.2 million, or 68 percent, in 2013 compared to 2012 primarily due to approximately $0.7 million in realized gains from the sale of securities in 2012, as wells as a reduction in interest income earned on lower average available-for-sale security balances in 2013 compared to 2012. For the year ended December 31, 2013, the income tax benefit recorded resulted in a 37 percent annual effective income tax rate applied to pre-tax loss. For the year ended December 31, 2012, the income tax provision recorded resulted in a 14 percent annual effective income tax rate applied to pre-tax income. The difference from our statutory rate of 34 percent during 2013 was primarily due to the impact of tax exempt interest income on pre-tax losses recorded in 2013. Conversely, in 2012 tax exempt interest income earned in 2012 had the opposite effect on pre-tax income and reduced our effective annual income tax rate below the statutory rate of 34 percent. Results of Operations by Segment Our operations are organized in two reporting segments, 1) “Ambassador Programs and Other,” which provides educational travel services to students, and professionals through multiple itineraries within several travel program types and corporate overhead, and 2) “BookRags,” which provides online research capabilities through book summaries, critical essays, online study guides, lesson plans, biographies, and references to encyclopedia articles. Ambassador Programs and Others’ gross margin is comprised of gross receipts less direct program costs, including air travel, accommodation, ground transportation, speakers, facilitators, and event costs. BookRags’ gross margin is comprised of content, subscription, and advertising revenues via www.bookrags.com, less commissions and amortization of intangible assets directly associated with sales. See ‘Results of Operations’ above for a discussion of year-over-year variances for Ambassador Programs and Other, as it represents the largest portion of our operating results. BookRags’ total revenue and gross margin decreased approximately $0.2 million during 2013 compared to 2012 primarily due to our inability to maintain prior levels of website traffic following search engine algorithm changes in 2013. Offsetting the decline in revenue was a corresponding decline in operating expenses incurred in 2013 compared to 2012. Segment results of operations for the year ended December 31, 2013 and 2012 are as follows (in thousands): Year ended December 31, 2013 Year ended December 31, 2012 Ambassador Programs and Other (1) BookRags Consolidated Ambassador Programs and Other (1) BookRags Consolidated Total revenue $ Cost of goods sold Gross margin Selling and marketing expenses General and administrative expenses Restructuring costs - Asset impairments - Operating income (loss) Other income 1 60 Income (loss) before income tax provision ) ) Income tax benefit (provision) Net income (loss) $ ) $ $ ) $ $ $ Ambassador Programs and Other include all travel programs offered by Ambassador Programs and DSA as well as corporate overhead. -18- Key Performance Non-GAAP Financial Indicators We analyze our performance on a net income, cash flow and liquidity basis in accordance with GAAP as well as on a non-GAAP operating, cash flow and liquidity basis referred to below as “non-GAAP operating results” or “non-GAAP cash flows and liquidity measures.” These measures and related discussions are presented as supplementary information in this analysis to enhance the readers’ understanding of, and highlight trends in, our core financial results. Any non-GAAP financial measure used by us should not be considered in isolation or as a substitute for measures of performance or liquidity prepared in accordance with GAAP. Net Enrollments Net enrollments on a forward looking basis consist of all active participants, which we define as those who have enrolled in our programs, including travel that has already been completed, less those who have already withdrawn for the travel year referenced. This is a point in time measurement that we use as an indication of expected future gross revenues for our travel programs. Enrolled revenue consists of estimated gross receipts to be recognized in the future upon travel of an enrolled participant and may not result in the actual gross receipts eventually recognized due both to withdrawals from our programs and expected future enrollments. This non-GAAP measure relates to our travel programs only and does not include anticipated revenue for BookRags. As of February 2, Delegates Enrollment detail for travel year Change % Change Student Ambassadors (6.7%) Total, all programs (4.9%) Prior year detail excludes the impact of enrollments for DSA and People to People - China programs as of this time last year to reflect year-over-year comparability given our plan to restructure these programs in 2014. Deployable Cash We use deployable cash as a liquidity measure, which is calculated as the sum of cash, cash equivalents, short-term available-for-sale securities and prepaid program costs and expenses, less the sum of accounts payable, accrued expenses and other short-term liabilities (excluding deferred taxes) and participant deposits. We believe the deployable cash measurement is useful in understanding cash available to deploy for current and future business opportunities, as it represents an estimate of excess cash available for capital deployment. This non-GAAP measure is based on conservative assumptions, such as all participants’ deposits being forfeited, and should not be construed as the maximum amount of cash sources available to run our business. See the ‘Liquidity’ section below for explanations of cash sources and uses. -19- Deployable Cash Reconciliation (in thousands) December 31, Cash, cash equivalents and short-term available-for-sale securities $ $ Prepaid program cost and expenses Less: Participants’ deposits ) ) Less: Accounts payable / accruals / other liabilities ) ) Deployable cash $ $ Free Cash Flow Free cash flow is calculated as cash flow from operations less the purchase of property, equipment and intangible assets. Management believes this non-GAAP measure is useful to investors in understanding the cash generated or distributed within the current period for future use in operations. See the ‘Liquidity’ section below for explanations of cash sources and uses. Free Cash Flow Reconciliation (in thousands) December 31, Cash flow provided by operations $ $ Purchase of property, equipment and intangibles ) ) Free cash flow $ $ ) LIQUIDITY AND CAPITAL RESOURCES Financial Condition Total assets at December 31, 2013 were $88.4 million, of which 51.7 percent, or $45.6 million, were cash, cash equivalents and short-term available-for-sale securities. At that date, we also had long-lived assets totaling $31.8 million, primarily related to our office building, technology hardware and systems used to deliver our services, and goodwill and intangible assets almost exclusively related to our BookRags segment. Our total liabilities at December 31, 2013 were $30.3 million, including $26.4 million in participant deposits for future travel, and we had no debt outstanding. Effective June 30, 2013, we amended our credit agreement with Wells Fargo Bank, National Association, modifying the principal amount available under our credit agreement and changing certain covenants. At December 31, 2013, we maintain an unsecured revolving line of credit with Wells Fargo Bank with an unused line of credit of $12.5 million. This line of credit is limited to 50 percent of deployable cash as defined above in “Key Performance Non-GAAP Financial Indicators.” In addition, our covenants also include a measurement of deployable cash greater than zero and a tangible net worth measurement greater than $40.0 million. At December 31, 2013, we were in compliance with all covenants.For additional information regarding our line of credit, see Note 9, “Line of Credit,” to the consolidated financial statements in this Form 10-K. Our business is not capital intensive and we believe that existing cash and cash equivalents and cash flows from operations will be sufficient to fund our anticipated operating needs and capital expenditures through 2014. As of December 31, 2013, we had no material commitments for capital expenditures. -20- Sources and Uses of Cash Sources and uses of cash for the fiscal years ended December 31, 2013 and 2012 (in thousands): Years Ended December 31, Net cash flows provided by (used in): Operating activities $ $ Investing activities ) Financing activities ) ) Net increase (decrease) in cash and cash equivalents $ $ ) Net cash provided by operations was $14.8 million and $2.2 during the years ended December 31, 2013 and 2012, respectively. The year-over-year increase in cash provided by operations of $12.5 million was primarily due to the timing of $13.4 million in prepaid airline deposits made in 2012 that did not recur in the current period, a $2.3 million favorable change in participant deposits due to delegates that enrolled earlier in 2013 compared to 2012 and the additional payments made as a result, offset by decline in net income year-over-year. Cash used in investing activities was $7.8 million during the year ended December 31, 2013, whereas cash provided by investing activities was $0.8 million during the year ended December 31, 2012.This $8.6 million difference was primarily due to $10.8 million net increase in cash used for the purchase of available-for-sale securities in 2013 compared to 2012, offset partially by a $2.2 million decrease in cash used for the purchase of property and equipment, and intangible assets in 2013 compared to 2012. Cash used in financing activities was $3.7 million and $16.4 million during the years ended December 31, 2013 and 2012, respectively. The net change in financing activities was primarily due to a decrease in dividends paid of $12.0 million in 2013 compared to 2012, the result of suspending our quarterly dividend payments to shareholders in the second quarter of 2013 as well as paying a special $8.8 million dividend to shareholders in the fourth quarter of 2012. Off-Balance Sheet Arrangements As of December 31, 2013, we had no off-balance sheet arrangements, as defined in Item 303(a)(4) of Regulation S-K promulgated by the SEC. Critical Accounting Estimates Our significant accounting policies are described in Note 2, “Summary of Significant Accounting Policies,” to the consolidated financial statements in this Form 10-K. As described in Note 2, we are required to make estimates and assumptions that affect the reported disclosures of assets, liabilities, revenue and expenses. Our estimates are based on our experience and our interpretation of economic, political, regulatory, and other factors that affect our business. We consider that our most critical accounting estimates are related to the valuation of available-for-sale securities, valuation of goodwill and intangible assets, foreign currency exchange contracts, revenue recognition, and contingencies and litigation as they require us to make assumptions that may be highly uncertain at the time the accounting estimates were made and changes in them are reasonably likely to occur from period to period. There are other items within our consolidated financial statements that require estimation, but are not deemed to be critical. Changes in estimates used in these and other items could have a material impact on our consolidated financial statements. -21- Available-for-Sale Securities As over 40 percent of our total assets are made up of available-for-sale securities, we evaluate available-for-sale securities for other-than-temporary declines in fair value on a quarterly basis. If the fair value of investment securities falls below their amortized cost and the decline is deemed to be other-than-temporary, then a loss would be recorded in the income statement. Key components of this evaluation include knowledge of the underlying investment security and the length of the decline in market price. Intangible Assets and Goodwill In total, Goodwill and other intangible assets account for over 15 percent of our total assets. Goodwill and intangible assets deemed to have an indefinite life are not amortized and are subject to impairment tests, at least annually, which compare the carrying amount of the reporting unit to the fair value of the reporting unit. Intangible assets with definite lives are subject to impairment tests whenever events or changes in circumstances indicate that their carrying amount may not be recoverable. Key components of these valuations include management’s forecast of operating revenues, expense, future cash flows and capital expenditures and industry factors to determine the weighted-average cost of capital. We completed our annual impairment test of goodwill and other indefinite lived intangible assets as of December 1, 2013, and concluded that no impairment existed. However, the estimated fair value of BookRags exceeded its carrying value by less than 5 percentand is at risk of failing the step one test. We will continue to monitor BookRags for impairment and if actual market conditions are less favorable than those projected or if circumstances change that would reduce the fair value of our goodwill, we may be required to conduct an interim test and potentially record impairment charges that could be material in the future.Refer to Note 8, “Intangible Assets and Goodwill” in our consolidated financial statements in this Form 10-K for further information. Revenue Recognition We invoice delegates in advance of travel, and payments made are recorded as deferred liabilities for participant deposits. Upon enrollment, each new delegate is required to make a deposit of between $300 and $500, depending on the program, with monthly, and lump sum payments due leading up to travel. The use of cash collected from participant deposits is not restricted by agreement or law, therefore is not reported as restricted cash. We also pay for certain program costs in advance of travel including, but not limited to, airfare, hotel, and transportation services. Those advanced payments are recorded as prepaid program costs. For non-directly delivered programs, we do not actively manage the operations of each program, and therefore, recognize revenue and anticipated costs from these programs on a net basis within total revenue when travel programs begin. For directly delivered programs in which we organize and operate all activities, we recognize the gross revenue and cost of sales of these programs over the period the programs operate. We charge administrative fees under our withdrawal policy for any delegate who enrolls on our programs but does not ultimately travel. The amount of the administrative fee will vary depending on when the withdrawal occurs and the length of time before travel was to occur. We recognize withdrawal fees concurrent with the revenue recognition from the related programs. Revenue from fees charged to access internet content is recognized at the point of sale while advertising revenues are recognized in conjunction with an advertisement being viewed on the BookRags site. Revenue from subscriptions for website content access is deferred and recognized monthly over the term of the subscription. Cost of internet content sales include amortization of intangible assets and licensing agreement costs. -22- Foreign Currency Exchange Contracts The majority of our travel programs take place outside of the United States and most foreign suppliers require payment in currency other than the U.S. dollar. Accordingly, we are exposed to foreign currency risk relative to changes in foreign currency exchange rates between those currencies and the U.S. dollar. Our processes include a program to provide a hedge against certain of these foreign currency risks, and we typically use forward contracts that allow us to acquire the foreign currency at a fixed price for a specified point in time. All of the derivatives are cash flow hedges and qualified for cash flow hedge accounting at December 31, 2013. We account for these foreign exchange contracts and options in accordance with GAAP, which requires that all derivative instruments be recorded on the balance sheet at fair value. Changes in the fair value of derivatives are recorded each period in current earnings or other comprehensive income, depending on whether a derivative is designated as part of a hedge transaction and, if it is, depending on the type of hedge transaction. For qualifying cash-flow hedge transactions, changes in the fair value of the derivative instrument are reported in other comprehensive income. The gains and losses on the derivative instruments that are reported in other comprehensive income are reclassified into earnings in the periods in which earnings are impacted by the variability of the cash flows of the hedged item. Any ineffective portion of hedged transactions is recognized in current period earnings. Unrealized gains and losses on foreign currency exchange contracts that are not qualifying cash-flow hedges are recorded in the statement of operations. Contingencies We are subject to the possibility of various contingencies including claims, suits and complaints, arising in the ordinary course of business. We consider the likelihood of loss or impairment of an asset or the incurrence of a liability, as well as our ability to reasonably estimate the amount of loss in determining gain or loss contingencies. An estimated contingency is accrued when it is probable that an asset has been impaired or a liability has been incurred and the amount of loss can be reasonably estimated. We regularly evaluate current information available to us to determine whether such accruals should be adjusted and whether new accruals are required. For additional information regarding our contingencies, see Note 11, “Commitments and Contingencies,” to the consolidated financial statements in this Form 10-K. Item8. Financial Statements and Supplementary Data Reference is made to the Index to consolidated financial statements that appears on page F-1 to this Annual Report. The Consolidated Financial Statements and the Notes to the consolidated financial statements listed in the Index to consolidated financial statements, which appear beginning on page F-2 of this Form 10-K, are incorporated by reference into this Item 8. Item9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure None. Item9A.Controls and Procedures Evaluation of Disclosure Controls and Procedures As of December31, 2013, the end of the period covered by this Form 10-K, our chief financial officer and interim chief executive officer, and our principal accounting officer reviewed, evaluated and concluded that our disclosure controls and procedures (as defined in Exchange Act Rule 13a-15(e) and 15d-15(e)) were effective. These controls and procedures are designed to ensure information required to be disclosed in our Form 10-K filed or submitted under the Exchange Act is recorded, processed, summarized and reported on a timely basis, and has been accumulated and communicated to our chief financial officer and interim chief executive officer, and our principal accounting officer as appropriate to allow timely decisions regarding required disclosure. -23- Management’s Report on Financial Statements and Practices Our management is responsible for the preparation and fair presentation of the consolidated financial statements included in this Form 10-K. The consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America and reflect our management’s judgments and estimates concerning effects of events and transactions that are accounted for or disclosed. Management’s Report on Internal Control over Financial Reporting We are responsible for establishing and maintaining adequate internal control over financial reporting.Our internal control over financial reporting includes the policies and procedures that pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of the assets of the registrant; to recording transactions as necessary to permit preparation of consolidated financial statements in accordance with generally accepted accounting principles; to making receipts and expenditures only in accordance with authorizations of management and directors ofourcompany; and for prevention or timely detection of unauthorized acquisition, use or disposition of our assets that could have a material effect on the financial statements.We recognize that because of its inherent limitation, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Accordingly, even effective internal control over financial reporting can provide only reasonable assurance with respect to financial statement preparation. Management assessed the effectiveness of our internal control over financial reporting as of December 31, 2013, using criteria established in the Internal Control Integrated Framework (1992) issued by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”) and concluded that we have maintained effective internal control over financial reporting as of December 31, 2013, based on these criteria. This report does not include an attestation report on internal control over financial reporting by the Company’s independent registered public accounting firm since the Company is a smaller reporting company under the rules of the SEC. Changes in Internal Control over Financial Reporting For the quarter ended December31, 2013, there has been no change in our internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. Item 9B.Other Information None. -24- PART III Item10. Directors, Executive Officers and Corporate Governance The information required by this item is incorporated by reference from the information contained in our Proxy Statement for our 2014 Annual Meeting of Shareholders to be filed within 120 days after the end of our fiscal year ended December 31, 2013. Item11. Executive Compensation The information required by this item is incorporated by reference from the information contained in our Proxy Statement for our 2014 Annual Meeting of Shareholders to be filed within 120 days after the end of our fiscal year ended December 31, 2013. Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters The information required by this item is incorporated by reference from the information contained in our Proxy Statement for our 2014 Annual Meeting of Shareholders to be filed within 120 days after the end of our fiscal year ended December 31, 2013. Item13. Certain Relationships and Related Transactions, and Director Independence The information required by this item is incorporated by reference from the information contained in our Proxy Statement for our 2014 Annual Meeting of Shareholders to be filed within 120 days after the end of our fiscal year ended December 31, 2013. Item 14. Principal Accountant Fees and Services The information required by this item is incorporated by reference from the information contained in our Proxy Statement for our 2014 Annual Meeting of Shareholders to be filed within 120 days after the end of our fiscal year ended December 31, 2013. PART IV Item 15. Exhibits, Financial Statement Schedules (a)The following documents are filed as part of this Annual Report: (1)Financial Statements. See the accompanying Index to Consolidated Financial Statements, which appears on page F-1 of the Annual Report. The Report of Independent Registered Public Accounting Firm, the consolidated financial statements and the Notes to consolidated financial statements listed in the Index to consolidated financial statements, which appear beginning on page F-2 of this report, are incorporated by reference into Item 8 above. (2)Financial Statement Schedules. Financial Statement Schedules have been omitted because the information required to be set forth therein is either not applicable or is included in the consolidated financial statements or the notes thereto. (3)Exhibits. The exhibits listed on the accompanying Exhibit Index immediately following the signature page are filed as part of, or are incorporated by reference into, this Annual Report on Form 10-K. -25- AMBASSADORS GROUP, INC. INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets F-3 Consolidated Statements of Operations F-4 Consolidated Statements of Comprehensive Income (Loss) F-5 Consolidated Statements of Changes in Stockholders’ Equity F-6 Consolidated Statements of Cash Flows F-7 Notes to Consolidated Financial Statements F-8 F-1 Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders Ambassadors Group, Inc. Spokane, Washington We have audited the accompanying consolidated balance sheets of Ambassadors Group, Inc. (“Company”) as of December 31, 2013 and 2012 and the related consolidated statements of operations and comprehensive income (loss), stockholders’ equity, and cash flows for each of the two years in the period ended December 31, 2013.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Ambassadors Group, Inc. at December 31, 2013 and 2012, and the results of its operations and its cash flows for each of the two years in the period ended December 31, 2013, in conformity with accounting principles generally accepted in the United States of America. /s/ BDO USA, LLP Spokane, Washington March 27, 2014 F-2 AMBASSADORS GROUP, INC. CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share data) December 31, ASSETS Current assets: Cash and cash equivalents $ $ Available-for-sale securities and other Foreign currency exchange contracts - Prepaid program costs and expenses Accounts receivable Deferred tax assets Total current assets Property and equipment, net Available-for-sale securities Intangibles Goodwill Other long-term assets 82 85 Total assets $ $ LIABILITIES Current liabilities: Accounts payable and accrued expenses $ $ Participants’ deposits Foreign currency exchange contracts - Other liabilities Total current liabilities Foreign currency exchange contracts 52 - Deferred tax liabilities Total liabilities Commitments and Contingencies (Note 11) STOCKHOLDERS’ EQUITY Preferred stock, $.01 par value; 2,000,000 shares authorized; none issued and outstanding - - Common stock, $.01 par value; 50,000,000 shares authorized; 17,040,724 and 17,047,470 shares issued and outstanding as of December 31, 2013 and 2012 respectively Additional paid-in capital - Retained earnings Accumulated other comprehensive income (loss) ) Stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of the consolidated financial statements. F-3 AMBASSADORS GROUP, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) Years Ended December 31, Net revenue, non-directly delivered programs $ $ Gross revenue, directly delivered programs Gross revenue, internet and advertising Total revenue Cost of sales, directly delivered programs Cost of sales, internet and advertising Gross margin Operating expenses: Selling and marketing General and administrative Restructuring costs - Asset impairments - Total operating expenses Operating income (loss) ) Other income: Interest and dividend income Foreign currency and other income (expense) 23 ) Total other income Income (loss) before income tax provision ) Income tax benefit (provision) ) Net income (loss) $ ) $ Weighted-average common shares outstanding - basic Weighted-average common shares outstanding - diluted Net income (loss) per share - basic $ ) $ Net income (loss) per share - diluted $ ) $ The accompanying notes are an integral part of the consolidated financial statements. F-4 AMBASSADORS GROUP, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (in thousands) Years ended December 31, Net income (loss) $ ) $ Unrealized gain (loss) on foreign currency exchange contracts, net of income tax benefit (provision) of $397 and ($913) ) Unrealized loss on available-for-sale securities, net of income tax benefit of $95 and $169 ) ) Comprehensive income (loss) $ ) $ The accompanying notes are an integral part of the consolidated financial statements. F-5 AMBASSADORS GROUP, INC. CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (in thousands) Common Stock Shares Amount Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Balances, December 31, 2011 $ ) $ Net income - Stock-based compensation expense - Excess tax shortfall from stock-based compensation - - ) - - ) Stock redemptions ) (7 ) ) ) - ) Restricted stock grant 5 - - - 5 Dividend to shareholders (0.74 per share) - - - ) - ) Other comprehensive income, net of income taxes - Balances, December 31, 2012 - Net loss - - - ) - ) Stock options exercised 1 - 5 - - 5 Stock-based compensation expense - Excess tax shortfall from stock-based compensation - - ) ) - ) Stock redemptions ) (1 ) ) - - ) Restricted stock grant 1 (1 ) - - - Dividend to shareholders (0.06 per share) - - - ) - ) Other comprehensive loss, net of income taxes - ) ) Balances, December 31, 2013 $ ) $ The accompanying notes are an integral part of the consolidated financial statements. F-6 AMBASSADORS GROUP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Years Ended December 31, Cash flows from operating activities: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Stock-based compensation Deferred income taxes ) Loss on disposition and impairment of property and equipment 24 Excess tax shortfall from stock-based compensation Change in assets and liabilities: Accounts receivable and other assets ) Prepaid program costs and expenses ) Accounts payable, accrued expenses, and other current liabilities ) ) Participants’ deposits ) Net cash provided by operating activities Cash flows from investing activities: Purchase of available for sale securities ) ) Proceeds from sale of available-for-sale securities Purchase of property and equipment ) ) Purchase of intangibles ) ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Repurchase of Common Stock ) ) Dividend payment to shareholders ) ) Proceeds from exercise of stock options 5 - Excess tax shortfall from stock-based compensation ) ) Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See Note 16, “Supplemental Disclosures of Consolidated Statements of Cash Flows.” The accompanying notes are an integral part of the consolidated financial statements. F-7 AMBASSADORS GROUP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. The Company Ambassadors Group, Inc. (the “Company”, “we”, “us” or “our”) is an educational company primarily engaged in organizing and promoting differentiated worldwide travel programs for students and professionals.In addition, we operate an education oriented research website, called BookRags.com, which provides study guides, lesson plans and other educational resources to students and teachers. These consolidated financial statements include the accounts of Ambassadors Group, Inc., and our wholly owned subsidiaries, Ambassador Programs, Inc., World Adventures Unlimited, Inc., Ambassadors Unlimited, LLC, AGI Hong Kong Limited, Beijing People to People Education Consultation Co., Ltd, Marketing Production Systems LLC, and BookRags, Inc (“BookRags”). All significant intercompany accounts and transactions, which are of a normal recurring nature, are eliminated in consolidation. Our operations are organized in two reporting segments, 1) “Ambassador Programs and Other,” which provides educational travel services to students and professionals through multiple itineraries and corporate overhead, and 2) “BookRags,” which provides online research capabilities through book summaries, critical essays, online study guides, lesson plans, biographies, and references to encyclopedia articles. The significant majority of our assets are located in the United States. We maintain a sufficient amount of cash held in foreign bank accounts utilized for operating expenses for our China operations, which are currently being unwound. Revenues from our directly delivered travel programs and our internet content and advertising are derived primarily from activity in the United States. Revenue from our non-directly delivered programs is derived internationally in the following geographic areas for the years ended December 31, 2013 and 2012: Years Ended December 31, Europe 61
